exhibit 10.49

SHAREHOLDER AGREEMENT

This SHAREHOLDER AGREEMENT (this "Agreement") is made as of August 19, 2004 by
and among the parties listed on the signature page hereto (individually, a
"Shareholder" and collectively, the "Shareholders").

PREAMBLE

            A.        Certain of the Shareholders are parties to that certain
Securities Purchase Agreement of even date herewith (the "Securities Purchase
Agreement") for the purchase of Series B Convertible Preferred Stock, par value
$.005, (the "Series B Preferred Stock") of Aura Systems, Inc., a Delaware
corporation (the "Company"), which is convertible into shares of common stock,
par value $.005 (the "Common Stock") of the Company.

            B.         Certain of the Shareholders are parties to that certain
Amendment and Conversion Agreement of even date herewith (the "Amendment and
Conversion Agreement") for the conversion of indebtedness of the Company into
Series B Preferred Stock.

            C.        Certain of the Shareholders are parties to that certain
Settlement Agreement dated as of August __, 2004 whereby certain shares of
Series B Preferred Stock are being issued in settlement of litigation (the
"Settlement").

            D.       

            E..        In connection with the Securities Purchase Agreement,
Cipora Lavut, Maimon and Ben Moshe each have executed a Promissory Note dated
the date hereof (the "Lavut Note", the "Maimon Note" and the "Ben Moshe Note",
respectively) (individually, a "Note" and collectively, the "Notes").

            F.         To induce each other to enter into the Securities
Purchase Agreement, the Amendment and Conversion Agreement and, the Settlement 
the Shareholders have agreed to enter into this Agreement.

            E.         Capitalized terms which are not defined in this Agreement
shall have the respective meanings ascribed thereto in the Securities Purchase
Agreement or the Amendment and Conversion Agreement and , the Settlement

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, the parties hereto hereby agree as follows:


SECTION 1.     BOARD OF DIRECTORS; VOTING OF SHARES.


1.1.            BOARD SIZE.     THE COMPANY'S CERTIFICATE OF INCORPORATION IS
SILENT ON THE SIZE OF THE BOARD OF DIRECTORS.  THE COMPANY'S BYLAWS, AFTER
GIVING EFFECT TO A RECENT AMENDMENT EFFECTIVE ON THE CLOSING DATE, PROVIDE THAT
THE BOARD OF DIRECTORS SHALL BE SEVEN IN NUMBER.  THE SHAREHOLDERS SHALL USE
THEIR BEST EFFORTS TO TAKE ALL NECESSARY ACTION TO CAUSE THE SIZE OF THE BOARD
OF DIRECTORS OF THE COMPANY AT ALL TIMES TO REMAIN SET AT SEVEN DIRECTORS.


1.2.            DIRECTOR DESIGNATION RIGHTS.  THE COMPANY'S CERTIFICATE OF
INCORPORATION ENTITLES THE HOLDERS OF THE SERIES B PREFERRED STOCK TO ELECT FOUR
DIRECTORS SO LONG AS ANY SERIES B PREFERRED STOCK IS OUTSTANDING.  FOLLOWING THE
CLOSING DATE THE SHAREHOLDERS AGREE TO VOTE FOR DIRECTORS FOR SUCH FOUR DIRECTOR
POSITIONS, DESIGNATED AS FOLLOWS: (I) LEVERAGE SHALL HAVE THE RIGHT TO DESIGNATE
ONE DIRECTOR; (II) CIPORA LAVUT SHALL HAVE THE RIGHT TO DESIGNATE ONE DIRECTOR;
(III) MAIMON SHALL HAVE THE RIGHT TO DESIGNATE ONE DIRECTOR; AND (IV) BEN MOSHE
SHALL HAVE THE RIGHT TO DESIGNATE ONE DIRECTOR.  SUCH DESIGNEES MAY BE EITHER
THE PERSONS NOMINATED BY THE COMPANY'S BOARD OF DIRECTORS TO SERVE AS DIRECTORS
OR SUCH OTHER PERSONS AS THE SHAREHOLDER(S) MAY DESIGNATE IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT.

UPON THE OCCURRENCE OF (X) A DEFAULT (AS DEFINED IN THE LAVUT NOTE), THE
DIRECTOR DESIGNATION RIGHT OF LAVUT UNDER THIS AGREEMENT SHALL TERMINATE, (Y) A
DEFAULT (AS DEFINED IN THE MAIMON NOTE), THE DIRECTOR DESIGNATION RIGHT OF
MAIMON UNDER THIS AGREEMENT SHALL TERMINATE AND (Z) A DEFAULT (AS DEFINED IN THE
BEN MOSHE NOTE), THE DIRECTOR DESIGNATION RIGHT OF BEN MOSHE UNDER THIS
AGREEMENT SHALL TERMINATE.  IN ADDITION, IF ANY SHAREHOLDER WITH DESIGNATION
RIGHTS UNDER THIS AGREEMENT CEASES TO HOLD ANY SERIES B PREFERRED STOCK, THE
DIRECTOR DESIGNATION RIGHT OF SUCH PARTY SHALL TERMINATE.  ANY DIRECTOR
DESIGNATED BY ANY SHAREHOLDER AS AN "INITIAL DIRECTOR DESIGNEE" (AS HEREINAFTER
DEFINED) PURSUANT TO THIS SECTION SHALL TAKE AND HOLD OFFICE ONLY SO LONG AS THE
SHAREHOLDER DESIGNATING SUCH DIRECTOR IS NOT IN DEFAULT UNDER ITS RESPECTIVE
NOTE AND, UPON TAKING OFFICE SHALL SUBMIT A CONDITIONAL RESIGNATION, EFFECTIVE
AUTOMATICALLY UPON TERMINATION OF SUCH DESIGNATING SHAREHOLDER'S DIRECTOR
DESIGNATION RIGHTS.  IF ANY SHAREHOLDER'S DIRECTOR DESIGNATION RIGHTS UNDER THIS
AGREEMENT TERMINATE, THEN ANY SUCCESSOR DIRECTOR SHALL BE SELECTED BY THE BOARD
OF DIRECTORS.

AS A CONDITION TO THE CLOSING UNDER THE SECURITIES PURCHASE AGREEMENT, CARL
ALBERT, JAMES S. HARRINGTON AND LAWRENCE DIAMANT WILL SUBMIT THEIR RESIGNATIONS
AS MEMBERS OF THE COMPANY'S BOARD OF DIRECTORS, EFFECTIVE AS OF THE CLOSING
DATE.  THE INITIAL DIRECTOR DESIGNEES (THE "INITIAL DIRECTOR DESIGNEE") OF SUCH
SHAREHOLDERS ON THE CLOSING DATE ARE AS FOLLOWS:

            LEVERAGE:         NEAL MEEHAN   (EXISTING DIRECTOR)

            LAVUT:   RAYMOND YU                (NEW DIRECTOR)

            MAIMON:           DR. FRED BALISTER           (NEW DIRECTOR)

            BEN MOSHE:      IZAR FERNBACH               (NEW DIRECTOR)

EACH SHAREHOLDER WITH DIRECTOR DESIGNATION RIGHTS REPRESENTS AND WARRANTS (I)
THAT ANY DIRECTOR NOW OR HEREAFTER DESIGNATED BY SUCH SHAREHOLDER UNDER THIS
AGREEMENT IS NOT (AND WILL NOT BE AT THE TIME OF DESIGNATION) A PERSON OF THE
TYPE DESCRIBED IN 17 CFR 230.262(B), THE TEXT OF WHICH IS ATTACHED HERETO AS
EXHIBIT A, AND (II) THAT THE DIRECTOR DESIGNATION RIGHTS HELD BY SUCH
SHAREHOLDER, THE EXERCISE THEREOF, AND THE VOTING FOR THE ELECTION OF SUCH
DIRECTOR DO NOT (AND WILL NOT) VIOLATE ANY APPLICABLE LAW, STATUTE, RULE OR
REGULATION OR ANY APPLICABLE ORDER OR DECREE, INCLUDING WITHOUT LIMITATION ANY
FEDERAL OR STATE SECURITIES LAW, STATUTE, RULE OR REGULATION OR ANY ORDER OR
DECREE OF THE SECURITIES EXCHANGE COMMISSION OR STATE SECURITIES AGENCY.

FOR PURPOSES OF THIS AGREEMENT, (I) RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
WITH RESPECT TO VOTING AS SHAREHOLDERS SHALL ALSO INCLUDE ANY SHAREHOLDER ACTION
BY WRITTEN CONSENT PURSUANT TO DELAWARE LAW, AND (II) DIRECTOR DESIGNATION
RIGHTS UNDER THIS AGREEMENT SHALL INCLUDE THE RIGHT TO DESIGNATE AN INITIAL
DESIGNEE FOR ELECTION AS DIRECTOR, AS WELL AS THE RIGHT TO CHANGE SUCH
DESIGNATION BY DESIGNATING A REPLACEMENT DESIGNEE.

EACH SHAREHOLDER FURTHER ACKNOWLEDGES THAT, IN THE EVENT OF ANY SUBSEQUENT
VACANCY ON THE BOARD OF DIRECTORS (WHETHER BY RESIGNATION, REMOVAL OR DEATH OF
ANY SUCH DIRECTORS) OR UPON THE EXPIRATION OF A DIRECTOR'S TERM OF OFFICE, IN
ADDITION TO THE RIGHT OF THE SHAREHOLDERS TO DESIGNATE AMONGST THEMSELVES A
SUCCESSOR DIRECTOR TO FILL SUCH VACANCY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, THE BOARD OF DIRECTORS OF THE COMPANY RETAINS THE UNFETTERED
DISCRETION AND RIGHT TO APPOINT A DIRECTOR TO FILL ANY VACANCY IN ACCORDANCE
WITH THE BYLAWS AND TO NOMINATE DIRECTORS FOR THE STOCKHOLDERS TO APPROVE AT A
STOCKHOLDER MEETING (INCLUDING ANY ACTION BY WRITTEN CONSENT OF THE
STOCKHOLDERS).


1.3.            BOARD COMPOSITION.  EACH SHAREHOLDER SHALL USE THEIR BEST
EFFORTS TO CAUSE THE FOUR DIRECTORS WHO ARE ELECTED BY THE SHAREHOLDERS TO BE
COMPRISED AT ALL TIMES OF THE PERSONS DESIGNATED FROM TIME TO TIME IN ACCORDANCE
WITH THE DIRECTOR DESIGNATION RIGHTS. 


1.4.            VOTING AND OTHER ACTIONS TO EFFECTUATE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING: (I) EACH SHAREHOLDER SHALL VOTE ALL SHARES OF STOCK
OF THE COMPANY CURRENTLY OWNED OR HEREAFTER ACQUIRED BY SUCH SHAREHOLDER WHICH
ARE ENTITLED TO VOTE IN ANY ELECTION OR REMOVAL OF SUCH DIRECTORS BY THE
STOCKHOLDERS OF THE COMPANY (WHETHER AT A STOCKHOLDER MEETING OR BY WRITTEN
CONSENT) IN ACCORDANCE WITH THE EXERCISE OF DIRECTOR DESIGNATION RIGHTS; (II)
EACH SHAREHOLDER SHALL NOT VOTE ANY SUCH STOCK OR TAKE ANY OTHER ACTION IN ANY
MANNER WHICH IS INCONSISTENT WITH THE TERMS OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION AMENDING OR CAUSING THE AMENDMENT OF THE CERTIFICATE OF INCORPORATION
OR BYLAWS IN ANY MANNER INCONSISTENT WITH THE TERMS OF THIS AGREEMENT; (III)
EACH SHAREHOLDER SHALL TAKE OR CAUSE TO BE TAKEN ALL OTHER ACTION NECESSARY TO
EFFECTUATE OR IMPLEMENT THE DIRECTOR DESIGNATION RIGHTS; (IV) EACH SHAREHOLDER
SHALL ALSO CAUSE THEIR AFFILIATES TO DO THE SAME.


SECTION 2.     INCREASE IN AUTHORIZED SHARES; VOTING OF SHARES.  IF AT ANY TIME
THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK SHALL NOT BE
SUFFICIENT TO EFFECT THE CONVERSION OF ALL THEN OUTSTANDING SHARES OF SERIES B
PREFERRED STOCK AND EXERCISE OF ALL WARRANTS ISSUED IN CONNECTION THEREWITH,
EACH SHAREHOLDER SHALL VOTE ALL SHARES OF STOCK OF THE COMPANY CURRENTLY OWNED
OR HEREAFTER ACQUIRED BY SUCH SHAREHOLDER WHICH ARE ENTITLED TO VOTE ON ANY
INCREASE OF THE AUTHORIZED SHARES OF COMMON STOCK (WHETHER AT A STOCKHOLDER
MEETING OR BY WRITTEN CONSENT) IN FAVOR OF AN INCREASE TO AT LEAST SUCH NUMBER
OF SHARES AS SHALL BE SUFFICIENT FOR SUCH PURPOSE, INCLUDING, BUT NOT LIMITED
TO, VOTING IN FAVOR OF ANY NECESSARY AMENDMENT TO THE COMPANY'S CERTIFICATE OF
INCORPORATION.  EACH SHAREHOLDER SHALL ALSO CAUSE THEIR AFFILIATES TO DO THE
SAME.


SECTION 3.     INTENTIONALLY OMITTED


SECTION 4.     LEGENDS ON STOCK CERTIFICATE.  IN ORDER TO EFFECTUATE THE TERMS
OF THIS AGREEMENT, EACH CERTIFICATE OF STOCK ISSUED TO THE SHAREHOLDERS
EVIDENCING OWNERSHIP OF SHARES OF SERIES B STOCK OF THE COMPANY CURRENTLY OWNED
OR HEREAFTER ACQUIRED BY SUCH SHAREHOLDER SHALL BEAR THE FOLLOWING LEGEND UPON
ITS FACE OR LEGENDS OF SIMILAR EFFECT:

"THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VOTING
AGREEMENTS CONTAINED IN A SHAREHOLDER AGREEMENT DATED AS OF AUGUST 19, 2004, AS
IT MAY BE AMENDED FROM TIME TO TIME."


SECTION 5.     PROTECTIVE PROVISIONS.  SO LONG AS ANY SHARES OF SERIES B
PREFERRED STOCK HELD BY THE SHAREHOLDERS SHALL BE OUTSTANDING, THIS AGREEMENT
MAY NOT BE AMENDED OR OTHERWISE MODIFIED WITHOUT THE WRITTEN CONSENT OF THE FOUR
SHAREHOLDERS HAVING DIRECTOR DESIGNATION RIGHTS UNDER THIS AGREEMENT WHICH HAVE
NOT TERMINATED.  ANY AMENDMENT OR MODIFICATION EFFECTED IN ACCORDANCE WITH THIS
SECTION SHALL BE BINDING ON ALL SHAREHOLDERS.


SECTION 6.     FURTHER ASSURANCES.  EACH SHAREHOLDER COVENANTS AND AGREES (I) TO
VOTE, AND OTHERWISE USE ITS BEST EFFORTS TO CAUSE THE COMPANY TO PROVIDE, THE
FULL RIGHTS AND BENEFITS CONTEMPLATED BY THIS AGREEMENT AND TO FULLY COMPLY WITH
AND PERFORM EACH OF ITS OBLIGATIONS CONTAINED IN THIS AGREEMENT AND SHALL TAKE
ANY AND ALL ACTION AS A STOCKHOLDER OF THE COMPANY AS MAY BE NECESSARY TO CAUSE
THE COMPANY TO PROVIDE SUCH RIGHTS AND BENEFITS AND TO COMPLY WITH SUCH
OBLIGATIONS AND (II) TO EXECUTE SUCH FURTHER DOCUMENTS AND TAKE SUCH FURTHER
ACTIONS AS MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE THE PURPOSES OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION THE GRANTING OF IRREVOCABLE PROXIES.


SECTION 7.     TERMINATION.  THIS AGREEMENT SHALL TERMINATE ON THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS:


(A)                 AS TO ANY SINGLE SHAREHOLDER, WHEN SUCH SHAREHOLDER NO
LONGER OWN ANY SHARES OF SERIES B PREFERRED STOCK; OR


(B)               AS TO ALL SHAREHOLDERS, UPON THE EXECUTION OF A WRITTEN
AGREEMENT BY THE FOUR SHAREHOLDERS HAVING DIRECTOR DESIGNATION RIGHTS UNDER THIS
AGREEMENT WHICH HAVE NOT BEEN TERMINATED.


SECTION 8.     MISCELLANEOUS.


8.1.            NOTICE.   ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED UPON TRANSMITTAL BY FACSIMILE
(PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY
GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE BUSINESS DAY
AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH
CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  NOTICE TO A
SHAREHOLDER SHALL BE SENT TO ITS FACSIMILE NUMBER OR AT THE ADDRESS SET FORTH
BELOW OR AT SUCH OTHER ADDRESS AS MAY BE FURNISHED IN WRITING TO THE NOTIFYING
PARTY:

AMERICAN FRIENDS OF

KAREN CHAVA BNAI LEVI

ARIES GROUP ATTN:  Z. KURTZMAN

12100 WILSHIRE BLVD., SUITE 705

LOS ANGELES, CA 90025

FAX:  (310) 820-4118

                                                EDGAR APPLEBY

                                                PEACOCK POINT

                                                LOCUST VALLEY, NY 11560

FAX:      516-674-3748

YAIR BEN MOSHE

7250 BEVERLY BLVD., SUITE 101

LOS ANGELES, CA 90036

FAX:      323-954-8848

SHMUEL BEN MOSHE

__________________________

__________________________

__________________________

FAX:      ____________________

ANTON D'ESPOUS

__________________________

__________________________

__________________________

FAX:      ____________________

IZAR FERNBACH

__________________________

__________________________

__________________________

FAX:      ____________________

YASKA GINSBERG

__________________________

__________________________

__________________________

FAX:      ____________________

PATRICK GLEN

__________________________

__________________________

__________________________

FAX:      ____________________

NEAL KAUFMAN

ARIES GROUP

12100 WILSHIRE BLVD., SUITE 705

LOS ANGELES, CA 90025

KOYAH LEVERAGE PARTNERS, L.P.
C/O ICM ASSET MANAGEMENT, INC.
601 WEST MAIN AVENUE, SUITE 600
SPOKANE WA 99201
ATTN: ROBERT LAW

FAX:  509-444-4500

KOYAH PARTNERS, L.P.
C/O ICM ASSET MANAGEMENT, INC.
601 WEST MAIN AVENUE, SUITE 600
SPOKANE WA 99201
ATTN: ROBERT LAW

FAX:  509-444-4500

KOYAH VENTURES LLC

C/O ICM ASSET MANAGEMENT, INC.

601 W. MAIN AVENUE, SUITE 600

SPOKANE, WA 99201

ATTN:  ROBERT LAW

FAX:  509-444-4500

ZVI KURTZMAN

109 N. KILKEA DR.

LOS ANGELES, CA 90048

FAX:      310-820-4118

CIPORA LAVUT

ARIES GROUP ATTN: CIPORA LAVUT

12100 WILSHIRE BLVD., SUITE 705

LOS ANGELES, CA 90025

FAX:  (310) 820-4118

DAVID MAIMON

P.O. BOX 1406

STUDIO CITY, CA 91614

FAX:      323-330-1390

                        PRUDENT BEAR FUND, INC.

                                                8140 WALNUT HILL LANE, SUITE 300

                                                DALLAS, TX  75206

                                                ATTN:     GREGG JAHNKE

                                                FAX:      214-696-5556

RAVEN PARTNERS, L.P.

C/O ICM ASSET MANAGEMENT, INC.

601 W. MAIN AVENUE, SUITE 600

SPOKANE, WA 99201

ATTN:  ROBERT LAW

                                    FAX:  509-444-4500

ARTHUR SCHWARTZ

ARIES GROUP

12100 WILSHIRE BLVD., SUITE 705

LOS ANGELES, CA 90025

FAX:  (310) 820-4118

JAMES SIMMONS

C/O ICM ASSET MANAGEMENT, INC.

601 W. MAIN AVENUE, SUITE 600

SPOKANE, WA 99201

                                    FAX:  509-444-4500

TRIPLENET, LLC

__________________________

__________________________

__________________________

FAX:      ____________________

STEVEN VEEN

__________________________

__________________________

__________________________

FAX:      ____________________


8.2.            ADDITIONAL SHAREHOLDERS.  ANY ADDITIONAL PERSONS OR ENTITIES
ACQUIRING SERIES B PREFERRED STOCK AFTER THE DATE HEREOF SHALL BECOME ADDITIONAL
PARTIES TO THIS AGREEMENT WITH ALL OF THE RIGHTS AND OBLIGATIONS OF A
SHAREHOLDER HEREUNDER BY EXECUTING AND DELIVERING AN AGREEMENT JOINING IN THIS
AGREEMENT IN THE FORM OF THE JOINDER AGREEMENT ATTACHED HERETO AS EXHIBIT B (A
"JOINDER AGREEMENT").  IN THE EVENT OF ANY SALE OR OTHER TRANSFER OF SERIES B
PREFERRED STOCK OTHER THAN IN AN OPEN MARKET TRANSACTION, THE TRANSFER SHALL BE
ON THE CONDITION THAT THE TRANSFEREE IS BOUND BY AND SUBJECT TO THE TERMS OF
THIS AGREEMENT, AND THE TRANSFERRING SHAREHOLDER SHALL CAUSE THE TRANSFEREE TO
CONFIRM BEING BOUND BY AND SUBJECT TO THIS AGREEMENT BY EXECUTING AND DELIVERING
A JOINDER AGREEMENT UNLESS SUCH TRANSFEREE IS ALREADY A PARTY TO THIS AGREEMENT.


8.3.            NO WAIVER. FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY
UNDER THIS AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT
OR REMEDY, SHALL NOT OPERATE AS A WAIVER THEREOF.


8.4.            GOVERNING LAW; JURISDICTION. THE AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO THAT STATE'S CONFLICT OF LAWS PRINCIPLES. ALL
DISPUTES BETWEEN THE PARTIES HERETO, WHETHER SOUNDING IN CONTRACT, TORT, EQUITY
OR OTHERWISE, SHALL BE RESOLVED ONLY BY STATE AND FEDERAL COURTS LOCATED IN LOS
ANGELES, CALIFORNIA, AND THE COURTS TO WHICH AN APPEAL THEREFROM MAY BE TAKEN. 
ALL PARTIES HERETO WAIVE ANY OBJECTIONS TO THE LOCATION OF THE ABOVE REFERENCED
COURTS, INCLUDING BUT NOT LIMITED TO ANY OBJECTION BASED ON LACK OF
JURISDICTION, IMPROPER VENUE OR FORUM NON-CONVENIENS.  NOTWITHSTANDING THE
FOREGOING, ANY PARTY OBTAINING ANY ORDER OR JUDGMENT IN ANY OF THE ABOVE
REFERENCED COURTS MAY BRING AN ACTION IN A COURT IN ANOTHER JURISDICTION IN
ORDER TO ENFORCE SUCH ORDER OR JUDGMENT.   


8.5.            SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE
INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR
UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER JURISDICTION. 


8.6.            ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


8.7.            NO LIABILITY.  NO SHAREHOLDER WITH DIRECTOR DESIGNATION, RIGHTS
MAKES ANY REPRESENTATION OR WARRANTY AS TO THE FITNESS OR COMPETENCE OF SUCH
SHAREHOLDERS DESIGNEE OR SHALL INCUR ANY LIABILITY FOR THE ACTIONS OF SUCH
DESIGNEE; IT BEING UNDERSTOOD, HOWEVER, THAT THIS SECTION IS NOT INTENDED TO
REDUCE THE REPRESENTATION AND WARRANTY MADE BY EACH SHAREHOLDER WITH DIRECTOR
DESIGNATION RIGHTS CONTAINED IN SECTION 1.2.


8.8.            SPECIFIC PERFORMANCE.  EACH SHAREHOLDER ACKNOWLEDGES THAT MONEY
DAMAGES FOR BREACH OF THIS AGREEMENT ARE IMPOSSIBLE TO MEASURE AND WOULD NOT
ADEQUATELY COMPENSATE THE OTHER SHAREHOLDERS FOR DAMAGES RESULTING FROM SUCH
BREACH, AND THAT THE OTHER SHAREHOLDERS WOULD SUFFER IRREPARABLE HARM FROM SUCH
BREACH.  ACCORDINGLY, EACH SHAREHOLDER AGREES THAT THE OTHER SHAREHOLDERS SHALL
BE ENTITLED TO SPECIFIC ENFORCEMENT OF THIS AGREEMENT (INCLUDING A TEMPORARY
INJUNCTION OR RESTRAINING ORDER) AND, IN ANY ACTION TO SPECIFICALLY ENFORCE THIS
AGREEMENT, WAIVES ANY CLAIM OR DEFENSE THAT AN ADEQUATE REMEDY EXISTS AT LAW AND
ANY REQUIREMENT TO POST A BOND. 8.9.            ATTORNEYS FEES.  IN ANY ACTION
TO ENFORCE THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS
REASONABLE COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION ATTORNEYS FEES.


8.10.        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO.


8.11.        HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


8.12.        COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A
PARTY, MAY BE DELIVERED BY FACSIMILE TRANSMISSION OF A COPY OF THIS AGREEMENT
BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


8.13.        CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED
TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO
RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


8.14.        NO THIRD PARTY BENEFICIARIES. THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND
IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY
OTHER PERSON OR ENTITY.

[SIGNATURES ON NEXT PAGE]




IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN EXECUTED BY THE PARTIES HERETO AS OF
THE DAY AND YEAR FIRST ABOVE WRITTEN.

                                                                    
SHAREHOLDERS:

                                                                     AMERICAN
FRIENDS OF
                                                                     KAREN CHAVA
BNAI LEVI


                                                                      BY:
         ______________________________
                                                                      NAME:    
                                                           
                                                                   
  TITLE:                                                                   


                                                                    
_______________                                
                                                                                
EDGAR APPLEBY

                                                                    _______________                                
                                                                                
YAIR BEN MOSHE

                                                                    
______________________________
                                                                                
SHMUEL BEN MOSHE

                                                                    
______________________________
                                                                                
ANTON D'ESPOUS

                                                                    
____________________________
                                                                                
IZAR FERNBACH

                                                                    
____________________________
                                                                                
YASKA GINSBERG

                                                                    
____________________________
                                                                                
PATRICK GLEN

                                                                    
______________________________
                                                                                
NEAL KAUFMAN

                                                                     KOYAH
LEVERAGE PARTNERS, L.P.

                                                                     BY:   
KOYAH VENTURES LLC, ITS GENERAL PARTNER

                                                                    
BY:                                                         
                                                                     NAME:    
ROBERT J. LAW
                                                                     TITLE: 
VICE PRESIDENT


                                                                     KOYAH
PARTNERS, L.P.

                                                                     BY:   
KOYAH VENTURES LLC, ITS GENERAL PARTNER

                                                                    
BY:                                                         
                                                                     NAME:    
ROBERT J. LAW
                                                                     TITLE: 
VICE PRESIDENT


                                                                     KOYAH
VENTURES LLC

                                                                    
BY:                                                         
                                                                     NAME:    
ROBERT J. LAW
                                                                     TITLE: 
VICE PRESIDENT

                                                                    
                                                              
                                                                                
ZVI KURTZMAN

                                                                    
                                                              
                                                                                
CIPORA LAVUT

                                                                    
                                                              
                                                                                
DAVID MAIMON

                                                                     PRUDENT
BEAR FUND, INC.

                                                                    
BY:                                                                     

                                                                     NAME:    
                                                           

                                                                    
TITLE:                                                                   

                                                                     RAVEN
PARTNERS, L.P.                             

                                                                     BY:      
KOYAH VENTURES LLC, ITS GENERAL PARTNER

                                                                    
BY:                                                         
                                                                     NAME:    
ROBERT J. LAW

                                                                     TITLE: 
VICE PRESIDENT

                                                                    
_______________________________
                                                                                
ARTHUR SCHWARTZ

                                                                    
_______________________________
                                                                                
JAMES SIMMONS

                                                                     TRIPLENET,
LLC

                                                                     BY:                                                                  
          
                                                                     NAME: 
                                                            
                                                                    
TITLE:                                                                

                                                                    
                                                              
                                                                                
STEVEN VEEN

                                                                    

ACKNOWLEDGMENT AND AGREEMENT

THE COMPANY HEREBY ACKNOWLEDGES THE EXISTENCE OF THE FOREGOING AGREEMENT, BUT IS
NOT A PARTY TO THIS AGREEMENT AND SHALL NOT HAVE ANY OBLIGATIONS UNDER THIS
AGREEMENT EXCEPT AS FOLLOWS:  TO EFFECTUATE THE PROVISIONS OF SECTION 8.2 OF
THIS AGREEMENT, THE COMPANY HEREBY AGREES THAT: (1) IN THE EVENT OF THE ISSUANCE
OF ANY ADDITIONAL SHARES OF SERIES B PREFERRED STOCK AFTER THE DATE HEREOF, THE
COMPANY SHALL REQUIRE, AS A CONDITION OF THE ISSUANCE OF CERTIFICATES EVIDENCING
SUCH SHARES, THAT THE PERSON OR ENTITY ACQUIRING SUCH SHARES EXECUTE AND DELIVER
TO EACH OF THE OTHER SHAREHOLDERS A DULY EXECUTED COUNTERPART OF THIS JOINDER
AGREEMENT UNLESS SUCH PERSON OR ENTITY IS ALREADY A PARTY TO THIS AGREEMENT, AND
(2) ALL SUCH CERTIFICATES SHALL BE LEGENDED AS SET FORTH IN SECTION 4 OF THE
FOREGOING AGREEMENT.

                                                                     AURA
SYSTEMS, INC.

                                                                    
BY:                                                                     

                                                                     NAME:    
                                                           

                                                                     TITLE:    
                                                       

 

EXHIBIT A

17 CFR 230.262

§§ 230.262   DISQUALIFICATION PROVISIONS.

            UNLESS, UPON A SHOWING OF GOOD CAUSE AND WITHOUT PREJUDICE TO ANY
OTHER ACTION BY THE COMMISSION, THE COMMISSION DETERMINES THAT IT IS NOT
NECESSARY UNDER THE CIRCUMSTANCES THAT THE EXEMPTION PROVIDED BY THIS REGULATION
A BE DENIED, THE EXEMPTION SHALL NOT BE AVAILABLE FOR THE OFFER OR SALE OF
SECURITIES, IF:

            (A) THE ISSUER, ANY OF ITS PREDECESSORS OR ANY AFFILIATED ISSUER:

            (1) HAS FILED A REGISTRATION STATEMENT WHICH IS THE SUBJECT OF ANY
PENDING PROCEEDING OR EXAMINATION UNDER SECTION 8 OF THE ACT, OR HAS BEEN THE
SUBJECT OF ANY REFUSAL ORDER OR STOP ORDER THEREUNDER WITHIN 5 YEARS PRIOR TO
THE FILING OF THE OFFERING STATEMENT REQUIRED BY §230.252;

            (2) IS SUBJECT TO ANY PENDING PROCEEDING UNDER §230.258 OR ANY
SIMILAR SECTION ADOPTED UNDER SECTION 3(B) OF THE SECURITIES ACT, OR TO AN ORDER
ENTERED THEREUNDER WITHIN 5 YEARS PRIOR TO THE FILING OF SUCH OFFERING
STATEMENT;

            (3) HAS BEEN CONVICTED WITHIN 5 YEARS PRIOR TO THE FILING OF SUCH
OFFERING STATEMENT OF ANY FELONY OR MISDEMEANOR IN CONNECTION WITH THE PURCHASE
OR SALE OF ANY SECURITY OR INVOLVING THE MAKING OF ANY FALSE FILING WITH THE
COMMISSION;

            (4) IS SUBJECT TO ANY ORDER, JUDGMENT, OR DECREE OF ANY COURT OF
COMPETENT JURISDICTION TEMPORARILY OR PRELIMINARILY RESTRAINING OR ENJOINING, OR
IS SUBJECT TO ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OF COMPETENT
JURISDICTION, ENTERED WITHIN 5 YEARS PRIOR TO THE FILING OF SUCH OFFERING
STATEMENT, PERMANENTLY RESTRAINING OR ENJOINING, SUCH PERSON FROM ENGAGING IN OR
CONTINUING ANY CONDUCT OR PRACTICE IN CONNECTION WITH THE PURCHASE OR SALE OF
ANY SECURITY OR INVOLVING THE MAKING OF ANY FALSE FILING WITH THE COMMISSION; OR

            (5) IS SUBJECT TO A UNITED STATES POSTAL SERVICE FALSE
REPRESENTATION ORDER ENTERED UNDER 39 U.S.C. §3005 WITHIN 5 YEARS PRIOR TO THE
FILING OF THE OFFERING STATEMENT, OR IS SUBJECT TO A TEMPORARY RESTRAINING ORDER
OR PRELIMINARY INJUNCTION ENTERED UNDER 39 U.S.C. §3007 WITH RESPECT TO CONDUCT
ALLEGED TO HAVE VIOLATED 39 U.S.C. §3005. THE ENTRY OF AN ORDER, JUDGMENT OR
DECREE AGAINST ANY AFFILIATED ENTITY BEFORE THE AFFILIATION WITH THE ISSUER
AROSE, IF THE AFFILIATED ENTITY IS NOT IN CONTROL OF THE ISSUER AND IF THE
AFFILIATED ENTITY AND THE ISSUER ARE NOT UNDER THE COMMON CONTROL OF A THIRD
PARTY WHO WAS IN CONTROL OF THE AFFILIATED ENTITY AT THE TIME OF SUCH ENTRY DOES
NOT COME WITHIN THE PURVIEW OF THIS PARAGRAPH (A) OF THIS SECTION.

            (B) ANY DIRECTOR, OFFICER OR GENERAL PARTNER OF THE ISSUER,
BENEFICIAL OWNER OF 10 PERCENT OR MORE OF ANY CLASS OF ITS EQUITY SECURITIES,
ANY PROMOTER OF THE ISSUER PRESENTLY CONNECTED WITH IT IN ANY CAPACITY, ANY
UNDERWRITER OF THE SECURITIES TO BE OFFERED, OR ANY PARTNER, DIRECTOR OR OFFICER
OF ANY SUCH UNDERWRITER:

            (1) HAS BEEN CONVICTED WITHIN 10 YEARS PRIOR TO THE FILING OF THE
OFFERING STATEMENT REQUIRED BY §230.252 OF ANY FELONY OR MISDEMEANOR IN
CONNECTION WITH THE PURCHASE OR SALE OF ANY SECURITY, INVOLVING THE MAKING OF A
FALSE FILING WITH THE COMMISSION, OR ARISING OUT OF THE CONDUCT OF THE BUSINESS
OF AN UNDERWRITER, BROKER, DEALER, MUNICIPAL SECURITIES DEALER, OR INVESTMENT
ADVISER;

            (2) IS SUBJECT TO ANY ORDER, JUDGMENT, OR DECREE OF ANY COURT OF
COMPETENT JURISDICTION TEMPORARILY OR PRELIMINARILY ENJOINING OR RESTRAINING, OR
IS SUBJECT TO ANY ORDER, JUDGMENT, OR DECREE OF ANY COURT OF COMPETENT
JURISDICTION, ENTERED WITHIN 5 YEARS PRIOR TO THE FILING OF SUCH OFFERING
STATEMENT, PERMANENTLY ENJOINING OR RESTRAINING SUCH PERSON FROM ENGAGING IN OR
CONTINUING ANY CONDUCT OR PRACTICE IN CONNECTION WITH THE PURCHASE OR SALE OF
ANY SECURITY, INVOLVING THE MAKING OF A FALSE FILING WITH THE COMMISSION, OR
ARISING OUT OF THE CONDUCT OF THE BUSINESS OF AN UNDERWRITER, BROKER, DEALER,
MUNICIPAL SECURITIES DEALER, OR INVESTMENT ADVISER;

            (3) IS SUBJECT TO AN ORDER OF THE COMMISSION ENTERED PURSUANT TO
SECTION 15(B), 15B(A), OR 15B(C) OF THE EXCHANGE ACT, OR SECTION 203(E) OR (F)
OF THE INVESTMENT ADVISERS ACT OF 1940 (15 U.S.C. 80B–1 ET SEQ.);

            (4) IS SUSPENDED OR EXPELLED FROM MEMBERSHIP IN, OR SUSPENDED OR
BARRED FROM ASSOCIATION WITH A MEMBER OF, A NATIONAL SECURITIES EXCHANGE
REGISTERED UNDER SECTION 6 OF THE EXCHANGE ACT OR A NATIONAL SECURITIES
ASSOCIATION REGISTERED UNDER SECTION 15A OF THE EXCHANGE ACT FOR ANY ACT OR
OMISSION TO ACT CONSTITUTING CONDUCT INCONSISTENT WITH JUST AND EQUITABLE
PRINCIPLES OF TRADE; OR

            (5) IS SUBJECT TO A UNITED STATES POSTAL SERVICE FALSE
REPRESENTATION ORDER ENTERED UNDER 39 U.S.C. §3005 WITHIN 5 YEARS PRIOR TO THE
FILING OF THE OFFERING STATEMENT REQUIRED BY §230.252, OR IS SUBJECT TO A
RESTRAINING ORDER OR PRELIMINARY INJUNCTION ENTERED UNDER 39 U.S.C. §3007 WITH
RESPECT TO CONDUCT ALLEGED TO HAVE VIOLATED 39 U.S.C. §3005.

            (C) ANY UNDERWRITER OF SUCH SECURITIES WAS AN UNDERWRITER OR WAS
NAMED AS AN UNDERWRITER OF ANY SECURITIES:

            (1) COVERED BY ANY REGISTRATION STATEMENT WHICH IS THE SUBJECT OF
ANY PENDING PROCEEDING OR EXAMINATION UNDER SECTION 8 OF THE ACT, OR IS THE
SUBJECT OF ANY REFUSAL ORDER OR STOP ORDER ENTERED THEREUNDER WITHIN 5 YEARS
PRIOR TO THE FILING OF THE OFFERING STATEMENT REQUIRED BY §230.252; OR

            (2) COVERED BY ANY FILING WHICH IS SUBJECT TO ANY PENDING PROCEEDING
UNDER §230.258 OR ANY SIMILAR RULE ADOPTED UNDER SECTION 3(B) OF THE SECURITIES
ACT, OR TO AN ORDER ENTERED THEREUNDER WITHIN 5 YEARS PRIOR TO THE FILING OF
SUCH OFFERING STATEMENT.




EXHIBIT B

JOINDER AGREEMENT

THE UNDERSIGNED, HEREBY AGREES TO BECOME A PARTY TO THE SHAREHOLDERS AGREEMENT
DATED AS OF AUGUST 19, 2004, RELATING TO AURA SYSTEMS, INC. AS IT MAY BE AMENDED
FROM TIME TO TIME, WITH ALL OF THE RIGHTS AND OBLIGATIONS OF A "SHAREHOLDER"
THEREUNDER, WHICH OBLIGATIONS INCLUDE WITHOUT LIMITATION THE OBLIGATION TO VOTE
FOR DIRECTORS AS DESIGNATED BY CERTAIN PARTIES TO THE SHAREHOLDERS AGREEMENT.
THIS JOINDER AGREEMENT SHALL TAKE EFFECT AND SHALL BECOME A PART OF SUCH
SHAREHOLDERS AGREEMENT IMMEDIATELY UPON EXECUTION.

EXECUTED AS OF THE DATE SET FORTH BELOW.

DATED:                                                                         
[NAME OF JOINING PARTY]

                                                                                            
BY:                                             

                                                                                            
NAME:                                        

                                                                                            
TITLE:                                           

                                                                                   
ADDRESS:

                                                                                            
                                                  

                                                                                            
                                                  